Citation Nr: 1036739	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel













INTRODUCTION

The Veteran served on active duty from January 1998 to September 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Columbia, 
South Carolina, that, in pertinent part, denied the above claim.

The Board notes that at the time of the Veteran's March 2006 
Appeal To Board Of Veterans' Appeals (VA Form 9), she asserted 
her right to a hearing before the Board at her local RO.  
However, in a September 2006 response to a letter from the RO 
regarding same, the Veteran withdrew her request for a hearing 
before the Board.

The Board notes that the Veteran moved from Virginia to Maryland 
during the pendency of this appeal.  The RO properly transferred 
jurisdiction of the Veteran's claims file and record of same is 
dated in January 2008.  Since that time, the Veteran has moved to 
Florida.

In March 2009, the Board remanded this matter for further 
development.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran asserts that she has a bilateral knee disorder, 
manifested by osteoarthritis, that is etiologically related to 
her period of active service.

Service connection is warranted where the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

A review of the Veteran's service treatment records reveals that 
in March 2003, the Veteran underwent a whole body bone scan.  
Results included scattered degenerative changes of a mild degree 
in the shoulders, sternoanubrial joint of the hips, feet, and 
ankles.  Service treatment records dated in April 2003 indicate 
that the Veteran reviewed results of a bone scan of the whole 
body.  The nurse practitioner noted that the bone scan revealed 
mild scattered diffuse degenerative joint disease.  The nurse 
noted that the Veteran was being followed by orthopedics for her 
left arm and shoulder, and noted abnormalities of the left 
humerus. A report of medical history, dated in May 2003 and 
completed by the Veteran, indicates that she reported a history 
of arthritis, rheumatism, or bursitis; numbness or tingling; the 
need to use corrective devices such as prosthetic devices, knee 
braces, back supports, lifts, or orthotics; bone, joint, or other 
deformity; and broken bones.  The Veteran provided elaboration as 
to each of her positive responses but was silent for any 
condition related to the knees.  The Veteran reported that she 
did not have a history of knee trouble, or knee or foot surgery, 
including arthroscopy or the use of a scope to any bone or joint.

Subsequent to service, a VA examination report dated in September 
2004, showed that the Veteran reported never having had problems 
with her knees until 2003.  She described that, at that time, she 
had developed retropatellar and patellar tendon discomfort with 
squatting and carrying her daughter up and down the stairs.  The 
Veteran reported that she experienced some discomfort, 
bilaterally, especially in the morning, when she would go down 
the stairs.  She added that such discomfort was brief, not 
constant, and would cease when the aggravating activity was 
stopped.  She indicated that her knee problems were not 
incapacitating, but a nuisance.  X-ray examination as to both 
knees was silent for evidence of fracture or other significant 
bone or soft tissue abnormality.  The diagnosis was bilateral 
patella chondromalacia, mild, left greater than right.

While the Veteran was provided with a VA examination in September 
2004, and diagnosed with bilateral patella chondromalacia, the 
examination report appeared to have been inadequate as it did not 
provide an opinion as to whether the currently diagnosed 
bilateral knee disorder was etiologically related to service, to 
include whether it was manifested by arthritis which had become 
disabling to a compensable degree within one year following her 
separation from service.  

Based on the foregoing, the Board, in March 2009, remanded this 
matter, finding that a comprehensive VA examination and opinion 
was required in this case.  In this regard, the Board found that, 
when medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In the decision, 
the Veteran was informed that the purpose of the requested 
examination was to obtain information or evidence (or both) which 
may be dispositive of the appeal.  The Veteran was notified that, 
pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  

The claims file indicates that a copy of the Board's decision was 
initially returned to VA, having been sent to the Veteran's 
previous address.  It was then resent to the Veteran's current 
address.

The Veteran was scheduled for a VA examination in May 2009.  The 
Veteran's claims file indicates that the request was initiated on 
May 14, 2009.  The claims file does not contain a copy of any 
letter notifying the Veteran of this examination.  On May 26, 
2009, the VA examination was cancelled.  The accompanying note 
indicated that the Veteran refused examination at that location.  
Afterwards, the RO denied the Veteran's claim in a May 2010 
Supplemental Statement of the Case.

In June 2010, the Veteran submitted a statement to the Appeals 
Management Center requesting another opportunity to be examined 
by VA in connection with her claim.  She reports that she 
received a notice that she was scheduled for an examination in 
Gainesville with just a few days notice.  Due to work 
obligations, the Veteran stated that she was unable to make the 
appointment.  She reported that she immediately contacted the VA 
Medical Center in Gainesville and was told that they could only 
schedule appointments 30 days out and that no other appointments 
were available.  The Veteran was told that they would have to 
send her file back, and that it would have to be resent to them 
to schedule a new appointment.  After this, the Veteran reported 
that she waited to receive her new appointment but was never 
contacted.  She called the VA Medical Center and the main VA 
number.  She was told that her case was pending, and that it may 
be too late to get an appointment, but that they would try.  The 
Veteran states that she never heard anything back.  

The Veteran requests another opportunity to be examined in 
connection with her claim.  She also requests an opportunity to 
go to her own doctor and submit evidence of her knee condition, 
as this would be more convenient.

Based on the foregoing, and giving the benefit of the doubt to 
the Veteran, the Board concludes that the RO/AMC should make 
another attempt to have the Veteran examined.  In this regard, 
the RO/AMC should contact the Veteran and attempt to schedule a 
VA examination at a time and place mutually agreeable to both the 
VA and the Veteran.  In doing so, the RO/AMC should advise the 
Veteran that a new examination is necessary to properly 
adjudicate the Veteran's claim, and should also notify the 
Veteran that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial of 
the claim.  See 38 C.F.R. § 3.655.  

Prior to affording a VA examination, the RO/AMC should also 
contact the Veteran and request that she identify all VA and non-
VA health care providers, other than those already associated 
with the Veteran's claims file, that treated the Veteran since 
service for her knees.  The Veteran should also be informed that 
records and reports from her treating physician regarding her 
knee condition may be obtained by her and submitted in connection 
with her claim.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to 
contact the Veteran and request that she 
identify all VA and non-VA health care 
providers, other than those already associated 
with the claims file, who treated the Veteran 
since service for her knee conditions.  The 
Veteran should also be informed that records and 
reports from her treating physician regarding 
her knee condition may be obtained by her and 
submitted in connection with her claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as needed.  
If any requested records are not available, or 
if the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the Veteran should be informed in writing.  If 
the Veteran believes that all relevant medical 
records have been obtained, ask that he notify 
the VA that there is no more evidence to 
submit in order to prevent further delay in 
the adjudication of the claim.  

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO/AMC 
should contact the Veteran and attempt to 
schedule a VA examination, at a time and 
place mutually agreeable to both the VA and 
the Veteran, in order to determine the nature 
and etiology of any bilateral knee condition 
found to be present.  The entire claims file 
and a copy of this Remand must be reviewed by 
the examiner in conjunction with conducting 
the examination.  All necessary tests and 
studies should be performed, and all findings 
must be reported in detail.

The examiner should render an opinion as to 
whether any bilateral knee disorder found on 
examination had its onset during the 
Veteran's period of active service.  The 
examiner should also opine as to whether any 
bilateral knee disorder found on examination 
was manifested by arthritis which had become 
disabling to a compensable degree within one 
year following her separation from service.  
In addressing each inquiry, the examiner 
should acknowledge the Veteran's report of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

3.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should be 
provided with a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination. 

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of this 


claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


